

	

		II

		109th CONGRESS

		2d Session

		S. 2458

		IN THE SENATE OF THE UNITED STATES

		

			March 27, 2006

			Ms. Stabenow introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to encourage

		  college savings by providing a Federal income tax credit to match contributions

		  to Coverdell education savings accounts, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Kick Start to College

			 Act.

		2.Tax credit match

			 of contributions to Coverdell education savings accounts

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					36.Credit match of

				contributions to Coverdell education savings accounts

						(a)In

				generalThere shall be allowed as a credit against the tax

				imposed by this subtitle an amount equal to the aggregate contributions of the

				taxpayer for the taxable year to a qualified higher education subaccount which

				is established for the benefit of any qualified beneficiary of the

				taxpayer.

						(b)Dollar

				limitation

							(1)In

				generalThe credit allowed to a taxpayer by subsection (a) with

				respect to each qualified beneficiary for the taxable year shall not exceed the

				applicable amount.

							(2)Applicable

				amountFor purposes of paragraph (1)—

								(A)In

				generalThe applicable amount with respect to each qualified

				beneficiary for any taxable year is the lesser of—

									(i)$1,000, or

									(ii)$6,000, reduced

				(but not below zero) by the aggregate amount of the credits allowed under this

				section with respect to the qualified beneficiary for all preceding taxable

				years.

									In the

				case of a qualified beneficiary who has attained the age of 7 before the close

				of the taxable year, clause (ii) shall be applied by substituting

				$5,000 for $6,000. The preceding sentence shall

				not apply to a qualified beneficiary who attains the age of 7 before January 1,

				2007.(B)Reduction based

				on adjusted gross incomeThe applicable amount determined under

				subparagraph (A) for any taxable year shall be reduced (but not below zero) by

				the amount which bears the same ratio to the applicable amount as the—

									(i)taxpayer’s

				modified adjusted gross income (as defined in section 530(c)(2)) for such

				taxable year in excess of $95,000 ($190,000 in the case of a joint return),

				bears to

									(ii)$15,000 ($30,000

				in the case of a joint return).

									(c)Qualified

				beneficiaryFor purposes of this section, the term

				qualified beneficiary means the designated beneficiary of the

				Coverdell education savings account who is a qualifying child of the taxpayer

				(within the meaning of section 32(c)(3), determined without regard to subclause

				(II) of subparagraph (B)(i) thereof).

						(d)Payment of

				credit

							(1)In

				generalNotwithstanding any other provision of this title, any

				amount allowed as a credit under subsection (a) (determined without regard to

				paragraph (2)) with respect to any contributions to a qualified higher

				education subaccount established for the benefit of a qualified beneficiary

				shall be deposited by the Secretary into the qualified higher education

				subaccount.

							(2)Coordination

				with depositsWith respect to any taxable year, the aggregate

				amount which would (but for this subsection) be allowed as a credit to the

				eligible taxpayer under this section with respect to each qualified beneficiary

				shall be reduced (but not below zero) by the aggregate amount deposited under

				paragraph (1) with respect to such beneficiary for such taxable year.

							(3)Required

				informationWith respect to each qualified beneficiary, no credit

				shall be allowed under this section to a taxpayer who does not include on the

				return of tax for the taxable year—

								(A)the

				identification number for any Coverdell education savings account of the

				qualified beneficiary,

								(B)such information

				regarding the administrator of such account as the Secretary may prescribe,

				and

								(C)the amount paid

				by the taxpayer during the taxable year to any qualified higher education

				subaccount established within the Coverdell education savings accounts for the

				benefit of such qualified beneficiary.

								(e)Marital status;

				certain married individuals living apartRules similar to the

				rules of paragraphs (2), (3), and (4) of section 21(e) shall apply for purposes

				of this section.

						(f)RegulationsThe

				Secretary may prescribe such regulations and other guidance as may be necessary

				or appropriate to carry out this

				section.

						.

			(b)Modifications

			 to Coverdell education savings account provisionsSection 530 of

			 the Internal Revenue Code of 1986 (relating to Coverdell education savings

			 accounts) is amended by adding at the end the following new subsection:

				

					(i)Qualified

				higher-education subaccounts

						(1)In

				generalThe trustee of a Coverdell education savings account may

				elect to allow individuals to elect to establish, and make contributions to, a

				qualified higher education subaccount within the account.

						(2)Treatment of

				subaccount

							(A)In

				generalAmounts in the subaccount shall be treated in the same

				manner as amounts in the Coverdell education savings account, except that such

				amounts shall be held exclusively for the purpose of paying qualified higher

				education expenses (as defined in section 529(e)(3)), including amounts

				described in subsection (b)(2)(B).

							(B)Application of

				limitFor purposes of applying the limit under subsection

				(b)(1)(A)(iii)—

								(i)contributions to

				a qualified higher education subaccount and other contributions to the

				Coverdell education savings account shall be aggregated, and

								(ii)payments to the

				subaccount by the Secretary under section 36(d)(1) shall not be taken into

				account.

								(C)Treatment of

				distributionsFor purposes of subsection (d)—

								(i)In

				generalIn determining whether distributions from a qualified

				higher education subaccount exceed the qualified education expenses of the

				designated beneficiary, only expenses described in subparagraph (A) shall be

				taken into account.

								(ii)RolloversAny

				amount paid or distributed out of a qualified higher education subaccount shall

				be treated as a rollover contribution under subsection (d)(5) only if it is

				paid to another such subaccount within the required time period.

								(iii)Distributions

				not used for qualified expensesIf any amount paid or distributed

				out of a qualified higher education subaccount which is allocable to a payment

				to the subaccount by the Secretary under section 36(d)(1) (and earnings

				thereon) exceeds the qualified education expenses of the designated beneficiary

				(determined after application of clause (i))—

									(I)such amount shall

				not be includible in gross income, but

									(II)the tax imposed

				by this chapter for the taxable year of the taxpayer who receives the payment

				or distribution shall be increased by 100 percent of the amount of the

				excess.

									For purposes

				of the preceding sentence, payments or distributions shall be treated as having

				been made first from payments under section 36(d)(1) (and earnings thereon).

				This clause shall not apply to payments or distributions described in clause

				(i) or (ii) of subsection

				(d)(4)(B)..

			(c)Conforming

			 amendments

				(1)Paragraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting before

			 the period , or from section 36 of such Code.

				(2)The table of

			 sections for subpart C of part IV of chapter 1 of the Internal Revenue Code of

			 1986 is amended by striking the last item and inserting the following new

			 items:

					

						

							Sec. 36. Credit match of contributions to

				Coverdell education savings accounts.

							Sec. 37. Overpayments of

				tax.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

			

